Citation Nr: 1808132	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-23 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1992 to May 1997, October 1999 to April 2000, and September 2000 to March 2001.  The Veteran also had service in the Army National Guard.  

His awards and decorations included the National Defense Service Medal, Navy and Marine Corps Achievement Medal, Navy and Marine Corps Overseas Service Ribbon with Bronze Star, and Good Conduct Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  The matter was subsequently transferred to the RO in Phoenix, Arizona.

In November 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea was caused by his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records are silent for any diagnosis, complaints, or treatment of sleep apnea.

The Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.  

The Veteran submitted a March 2014 private medical opinion by R.H., M.D., stating that the Veteran had suffered from daytime fatigue for over 15 years, including during active service.  According to Dr. R.H., there was a very strong likelihood the Veteran's sleep apnea was exacerbated by the mental and physical stressors of shift work, intense work schedules, and dramatically reduced sleep during wartime and training activities.  Dr. R.H. opined that sleep apnea can be a result of constant disruption of normal sleep habits and patterns over years of the Veteran's shift work as a Marine Embassy Guard and nighttime maneuvers as an infantryman.

A June 2012 medical opinion by Dr. C.S. is also of record.  Dr. C.S. examined the Veteran often during various sleep studies and purported to be familiar with the Veteran's medical history.  Dr. C.S. diagnosed the Veteran with obstructive sleep apnea and opined that it was as likely as not that the Veteran had sleep apnea while in the service, as the Veteran suffers from daytime fatigue and snoring and has exhibited these symptoms since he left service.  

A September 2014 VA medical opinion is of record, and the Board notes that the opinion was based solely on a review of the claims file and not physical examination of the Veteran.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness because the Veteran's service treatment records and VA medical records provide no supporting evidence for the condition.  

The Veteran has consistently stated in various treatment records and lay statements that he has had sleep issues since 1992, but was discouraged from seeking treatment because he was in a combat role and he anticipated poor treatment by peers and superiors.  In his February 2014 notice of disagreement, the Veteran stated that while in infantry, he would go days and nights without sleep, and that in war zones, he worked 16-18 hours a day for six to seven days per week.  

On balance, the Board notes that all of the medical opinions submitted were rendered by appropriate medical professionals or specialists with clinical expertise in the areas required in this case.  The Board further notes that the March 2014 and June 2012 private medical opinions were based upon physical examination and ongoing treatment of the Veteran, whereas the VA examination was based solely on a review of the medical record.  Coupled with the Veteran's consistent reports of difficulty sleeping while on active duty, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea was caused by his active duty service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154 (b); 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran, and entitlement to service connection for obstructive sleep apnea is warranted.





ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


